TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED JULY 23, 2014



                                   NO. 03-12-00455-CV


                                  In the Matter of D. G.




           APPEAL FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
                BEFORE JUSTICES PURYEAR, ROSE, AND GOODWIN
                  AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the juvenile court’s judgment of adjudication and order of probation.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the juvenile court’s judgment of adjudication and order of probation.

Therefore, the Court affirms the juvenile court’s judgment of adjudication and order of

probation. Because appellant is indigent and unable to pay costs, no adjudication of costs

is made.